Exhibit 10.3

FOURTH AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS FOURTH AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made
and effective this March 1, 2011, by and between The Economic Development
Authority of Montgomery County, Virginia (“Landlord”), formerly known as The
Industrial Development Authority of Montgomery County a public body corporate,
having a principal place of business at 755 Roanoke Street, Suite 2 H
Christiansburg, Virginia 24073, and Luna Innovations Incorporated (“Tenant”), a
Virginia corporation having a principal place of business at 1 Riverside Circle,
Suite 400, Roanoke, Virginia 24016.

1. Introduction. Landlord and Tenant previously entered into that certain
Industrial Lease Agreement dated as of the 21st day of March, 2006, as amended
by the First Amendment dated effective as of May 11, 2006, as amended by the
Second Amendment (the “Second Amendment”) dated effective as of July 15, 2009,
and as amended by Third Amendment (the “Third Amendment”) dated effective
March 23, 2010 (as amended, the “Lease”). Any capitalized terms used but not
defined herein shall have the meanings given to them in the Lease. Section 3.1.4
of the original Lease provided for a Letter of Credit against which Landlord
could draw upon an Event of Default. The Second Amendment amended the Lease to
replace the Letter of Credit with funds deposited in a cash escrow account held
by Landlord to serve the same purpose. The Third Amendment amended Section 3.1.4
of the Lease to replace the cash escrow with a Letter of Credit against which
Landlord may draw upon the occurrence of an Event of Default, and to release the
funds held in escrow. Now, by this Amendment, the parties wish to (i) delete the
requirement in the Lease for the Letter of Credit and (ii) add 5,000 square feet
of warehouse space to the Premises for which the annual rent shall be $3.00 per
square foot, payable contemporaneously up front with the return of the Letter of
Credit to Tenant.

Now, therefore, in consideration of the rents, covenants and agreements set
forth herein and in the Lease, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree to the following terms.

2. Amendment to Delete Letter of Credit. Section 3.1.4 of the Lease is hereby
deleted in its entirety. Landlord shall promptly deliver the Letter of Credit to
Tenant and hereby represents that it has no claim against the Letter of Credit.
Any other references in the Lease to the Letter of Credit shall hereby be deemed
to have no further force and effect.

3. Additional Warehouse Space. The Lease is hereby amended to add 5,000 square
feet of additional warehouse space to the Premises. Notwithstanding any
provision in the Lease to the contrary, the only rent due and payable on this
additional 5,000 square feet for the period from the date hereof through
September 30, 2012, shall be a lump sum payment by Tenant to Landlord of $3.00
per square foot of annual rent on such additional space, for a total of
$23,794.52. Tenant shall pay this lump sum of rent for this additional space to
Landlord contemporaneously with receipt of the Letter of Credit. Landlord
acknowledges and agrees that Tenant shall not be required to pay the



--------------------------------------------------------------------------------

Common Area Maintenance Fee or any other amounts set forth in the Lease in
connection with the lease of the 5,000 square feet of additional space. Except
as otherwise provided herein, the additional space shall be subject to the other
terms and conditions set forth in the Lease.

4. Miscellaneous.

This Amendment may be executed in any number of identical counterparts and, as
so executed, shall constitute one agreement, binding on all the parties hereto,
notwithstanding that all the parties are not signatories to the original or the
same counterpart.

5. Except as specifically amended herein, the Lease shall remain in full force
and effect.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of
March 15th, 2011.

 

THE INDUSTRIAL DEVELOPMENT

AUTHORITY OF MONTGOMERY

COUNTY, VIRGINIA

  LUNA INNOVATIONS INCORPORATED By:  

/s/ Todd Murray

  By:  

/s/ Scott A. Graeff

  Name:   Todd Murray     Name:   Scott A. Graeff   Title:   Chair     Title:  
Interim CFO and Treasurer